UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1997



JOHN DUNAWAY,

                                              Plaintiff - Appellant,

          versus


DALE E. HARTFORD, G.L.R. of I.A.M.,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:03-cv-03398-BEL)


Submitted:   November 20, 2006         Decided:     December 13, 2006


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Dunaway, Appellant Pro Se.  Joel Allen Smith, Steven Marc
Lubar, Jeffrey M. Ross, KAHN, SMITH & COLLINS, PA, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Dunaway appeals the district court order granting

Dale E. Hartford’s motion for summary judgment and dismissing his

complaint.      We have reviewed the record and the district court

order and affirm for the reasons cited by the district court.            See

Dunaway v. Hartford, No. 1:03-cv-03398-BEL (D. Md. filed Aug. 30,

2006; entered Aug. 31, 2006).       We deny the motion for sanctions.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -